This is an action for damages arising out of a collision between two automobiles, the collision occurring at the intersection of Fifteenth Avenue North and East Roy street in the city of Seattle. Respondent's car was being driven in an easterly direction on the right side of Roy street. Appellants' car was being driven in a southerly direction on Fifteenth Avenue North. The testimony conclusively shows that the front part of appellants' car and the rear left part of respondent's car came in contact. Both drivers claim to have entered the intersection first, and each claimed the right of way.
[1] There are many pages of typewritten testimony, certain photographs and certain admitted facts. An examination of the record, taking into consideration *Page 206 
particularly that the front part of appellants' car collided with the left rear part of respondent's car, and that respondent's car was on the right of appellants' car convinces us that the findings of the trial court were right.
The judgment is affirmed.
MACKINTOSH, C.J., FULLERTON, MAIN, and MITCHELL, JJ., concur.